Citation Nr: 1416290	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The Veteran had active military service from December 1962 to June 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision that granted entitlement to service connection for dysthymia and assigned a 30 percent disability rating from May 12, 1986.  Subsequently, by a September 1996 hearing officer's decision, the RO increased the rating for dysthymia from 30 percent to 50 percent, effective from May 12, 1986.  This case was remanded by the Board to the RO in March 2000 and January 2003 for additional development.  

By an April 2005 decision, the Board awarded a 70 percent disability rating for dysthymia, effective November 2, 2001.  The Veteran appealed the Board's April 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2006 Order, the Court granted the parties' Joint Motion for Remand and vacated that part of the Board's decision that denied a rating in excess of 50 percent for dysthymia prior to November 2, 2001 and a rating in excess of 70 percent from November 2, 2001, and remanded the case for compliance with the joint motion.  The Joint Motion also noted that the veteran had filed an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, in November 1999, which had never been adjudicated, and called for action to be taken on that claim.  In compliance with the Court's Order, the Board remanded the case in January 2007 for additional development pursuant to the Court's order.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2007.  

By a May 2008 decision, the Board continued the previous ratings of 50 percent for dysthymia prior to November 2, 2001, and 70 percent thereafter; the Board also denied the claim for TDIU. 

In an order dated in June 2009, the Court granted a May 2009 joint motion by the appellant and VA General Counsel to vacate the Board's May 2008 decision and remand the case for issuance of a SSOC as required by VA regulation.  See 38 C.F.R. § 19.31.  (It should be pointed out that, when the case was before the Board in May 2008, a temporary folder was with the claims files.  The temporary folder was apparently not with the claims files when the case was addressed by the Court, which suggests that much of the post-remand work that had been done by the originating agency, including a SSOC, was in the temporary folder that was not considered by the Court.  Subsequently, this proved to be the case--after the Board remanded the case in November 2009, the information was again associated with the claims file, which information included a November 2007 SSOC that had been issued before the Board's 2008 decision.)  SSOCs were issued in January 2011.  

By a September 2011 decision, the Board continued the previous ratings of 50 percent for dysthymia prior to November 2, 2001, and 70 percent thereafter; the Board again denied the claim for TDIU.  

The Veteran appealed the Board's September 2011 decision to the Court.  By a memorandum decision dated in April 2013, the Court affirmed that part of the Board's decision that denied a rating in excess of 50 percent for dysthymia prior to November 2, 2001 and a rating in excess of 70 percent from November 2, 2001; the portion of the Board's decision denying a TDIU was vacated and remanded for readjudication.  


FINDINGS OF FACT

1.  For the period from May 12, 1986, to November 2, 2001, service connection was in effect for dysthymia, rated as 50 percent disabling.  

2.  The competent medical evidence of record does not reflect that the Veteran's service-connected dysthymia was of such severity prior to November 2, 2001 so as to make him unemployable.  

3.  The Veteran's dysthymia, as shown by competent evidence of record, has been so severe as to preclude substantially gainful employment from November 2, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU benefits prior to November 2, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 3.340, 3.341, 4.15, 4.16, 4.17 (2001); 38 C.F.R. § 4.16(c) (1996).  

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a TDIU due to dysthymia from November 2, 2001.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2013); 38 C.F.R. § 4.16(c) (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2005 which was issued prior to the RO decision in October 2005.  An additional letter was issued in September 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issues decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the record, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the pertinent regulatory provisions.  Therefore, these examinations are collectively adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, it is concluded that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran was medically discharged from the United States Army after six months of active duty following a medical board finding of emotional instability reaction with depression. In July 1985, he filed a claim for service connection for a nervous condition. 

In a letter from R.S., M.D. to N.K., M.D., dated in August 1978, Dr. R.S. noted that the Veteran's history included multiple complaints, including fatigue, tiredness, cramps, headaches, nervousness, irritability, and depression.  The Veteran admitted to having suicidal thoughts on several occasions.  He was reported to be unable to work for the preceding two years, mainly because of being tired, and was reported to have quit two jobs, mostly because of what he claimed to be supervisory harassment.  Dr. R.S.'s impression was endogenous and exogenous depression.  The Veteran was prescribed an antidepressant. 

A treatment note by A.W., M.D., from the Human Services Center of New Castle, Pennsylvania, dated in May 1983, recounted earlier visits, which Dr. A.W. characterized as showing the Veteran as being depressed, amotivational, and unwilling to be involved in efforts to exert any change in his life.  Dr. A.W. noted that the Veteran acknowledged a recent attempt in September 1982 at seeking employment, but he acknowledged that he was not interested in obtaining the position sought, allegedly because he felt incapable of performing the task.  Dr. A.W. recorded the Veteran's subjective complaints, which included a long-standing sleep disturbance resulting in chronic tiredness and low energy level, as well as suicidal ideation and at least transient homicidal ideation, neither of which had been acted upon, and for which there was no current intent. 

Dr. A.W. described the Veteran as an extremely inadequate and neurasthenic individual with suggestions that there was significant difficulty controlling underlying impulses, and perhaps even some psychotic ideation.  There was no evidence of dangerousness either to himself or others.  Dr. A.W. wrote that it was impossible to assess adequately his ability to function at a position of employment, noting that any efforts made to demonstrate his innate abilities would be counteracted by his sense of inadequacy and his being resigned to his current life style.  It was noted that the Veteran's earlier experience with the above-mentioned antidepressant resulted in some side effects, which were not described.  Dr. A.W. described the Veteran as temporarily unemployable while attempting job training assessment, a biochemical evaluation, and a trial of medications. 

Of record is a July 1983 medical report from P.M., M.D., who examined the Veteran for the purpose of determining the nature and degree of alleged disabilities in an action related to a state agency disability determination.  Dr. P.M. noted that the Veteran stated that he quit working in 1974 because he experienced symptoms of cramping in his hands and feet, aching of his legs, calves, knees, thighs, hips, all of which reduced his work tolerance and resulted in total exhaustion after only 15 minutes.  Dr. P.M. concluded that it was likely that the Veteran suffers from a moderately severe personality disorder, which would prohibit him from being gainfully employed.  Dr. P.M. also noted that consideration should also be given to the Veteran's current motivation, given that he was applying for Social Security disability benefits. 

Also of record is a July 1983 psychiatric report from F.G., M.D.  Dr. F.G. reported that the Veteran explained his inability to work was caused by chronic exhaustion, by his hands and feet cramping, pain in hands and feet in cold temperatures, and headaches, abdominal pain, weakness "and a hundred other things I don't have time to mention."  The Veteran described difficulties at work, including claims that he was rushed and hassled at work, that management had hidden behind machinery to watch him, and put him in strange jobs in order to "get the goods" on him.  Dr. F.G. noted that the Veteran was oriented as to time, place, and person.  Memory of recent and past events was normal.  His dress was clean.  His mood was depressed or neutral, but never happy.  Affect during the examination was flat and "a little peculiar."  Speech was not dissociated.  The Veteran denied auditory or visual hallucinations.  Dr. F.G. noted that the Veteran presented a diagnostic problem.  He noted the Veteran's work difficulties related to feelings of ridicule and persecution, and his having quit, never to return to work.  The diagnoses were somatization disorder, chronic; and residual schizophrenia with emotional flattening, emotional withdrawal, residual ideas of reference and persecution.  He was found to be competent to handle his own funds. 

Of record is a December 1983 letter from M.W., M.D., to an attorney.  In that letter, Dr. M.W. ascribed the Veteran's unemployment to his mental disorder.  He noted that the Veteran had shown little motivation to take part in programs designed to improve his vocational skills.  Dr. M.W. noted that the Veteran may be able to function adequately at work in an environment of great autonomy and practically no peer contact.  However, Dr. M.W. concluded that, in light of the then-current job situation in that part of the state (western Pennsylvania), it was unlikely that the Veteran was employable at that time. 

A letter from the Human Services Center of New Castle to the RO, dated in September 1985, forwarded the results of the center's most recent psychiatric evaluation of the Veteran.  It was noted that the center was never able to successfully engage the Veteran in any meaningful treatment to address the issues that he presented as being problematic.  He steadfastly refused to take medications felt important to his treatment, and he refused to participate in the center's transitional employment program, saying that he felt the program would be of no benefit to him.  

An October 1985 psychological assessment noted that the Veteran did not view himself as able to work; he complained of his chronic fatigue and insomnia, and expressed a feeling that employers would not tolerate frequent breaks and absences. 

A May 1988 VA discharge summary from a psychiatric maintenance program noted that the Veteran complained of being tired and exhausted.  The Veteran alleged that he suffered from "delayed stress" related to having guns pointed at him when he returned from being absent without leave (AWOL) while in service.  On admission, the Veteran was alert and well oriented in all spheres.  Speech was not spontaneous.  Affect was blunted, and mood was anxious.  Thought processes were organized, and content did not reveal any hallucination or delusions.  The Veteran denied any active suicidal or homicidal ideations or plans.  The Veteran admitted to loss of appetite, disturbed sleep, poor motivation, and lack of interest.  Insight and judgment were poor.  Memory was grossly intact for remote and recent events.  

Psychological testing revealed a severe personality disorder and schizophrenia.  The Veteran was not motivated for treatment, and was preoccupied with VA and Social Security benefits.  It was noted that the Veteran refused to take prescribed neuroleptic and antidepressant medications.  At the time of discharge he was felt to be competent for VA purposes, and to not be a danger to himself or others.  The Veteran was diagnosed with schizophrenia, in remission.  A July 1988 discharge note similarly noted the Veteran's schizophrenia was in remission. 

A December 1989 discharge summary noted that the Veteran complained of anxiety, stress, nightmares, difficulty falling asleep, lack of energy and motivation, and multiple somatic complaints.  He noted that he was pursuing a claim of service connection for post-traumatic stress disorder (PTSD).  The Veteran was alert, oriented, and cooperative.  He made good eye contact, and his speech and thoughts were well organized, goal directed, spontaneous, and coherent.  He was neatly and appropriately dressed.  Affect was blunted and mood was euthymic.  The author noted that it was the consensus of the treatment team for this visit for the psychiatric maintenance program that the Veteran appeared to be manipulating for a lengthy hospital stay, which he would likely use to reopen his claim for PTSD. 

A January 1990 discharge summary, as well as one dated in June 1990, noted the Veteran's disorder as dependent personality disorder, in remission.  The January discharge summary also noted a generalized anxiety disorder. 

An evaluation conducted in October 1991 at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania noted the Veteran's history, including his various diagnoses, history of depressive symptoms, and suicidal ideation.  Behavioral control was noted as a problem.  The Veteran's previous reaction to medication many years previously was noted, as was his subsequent refusal to take medication.  It was noted that the Veteran left his last job in 1974 after experiencing persecutory ideation involving his boss.  The Veteran reported membership in the local historical society and a local rifle club as his major social contacts.  He and his wife had recently been active in the local volunteer fire department, but were dropped from membership after an apparently hostile exchange of letters with the leadership. 

On examination, the Veteran was casually and neatly attired.  He was alert, oriented, and without gross cognitive impairment.  Speech was largely coherent, though at times over intellectualized and awkward.  He denied hallucinations.  Content was focused on injustices in various systems.  No frank delusions were elicited, though the Veteran was generally suspicious.  Mood was depressed and angry.  Affect was appropriate.  He complained of chronic anhedonia with no recent loss of interest.  He denied hopelessness, as well as current intent regarding suicidal and homicidal ideation.  Insight was nil, and judgment was severely impaired.  The psychologist diagnosed delusional disorder, and noted that the Veteran did not desire vocational assistance. 

A VA treatment note dated in July 1992 noted that the Veteran complained that his experience in the Army resulted in his being disillusioned, robbed of energy, and plagued by thoughts and feelings that do not give him the impetus or the satisfaction to do things.  He noted that he procrastinates, and gave as an example a broken hot water pipe that had gone un-repaired for 30 years.  It was noted that the Veteran was currently involved with service organizations locally, and apparently had applied himself so diligently that he had been given more and more important positions in these organizations. 

A VA examination conducted in August 1992 revealed that the Veteran had not worked since 1973, and that he felt he could not take a job where the bosses reminded him of his "bastard sergeant" whom he wanted to kill.  He reported that he could not keep his mind on anything, let alone keep any kind of job.  He also complained of periods of profound depression and incapacitation.  On examination, the Veteran was alert and oriented, pleasant and cooperative.  Speech was coherent and not pressured.  Mood and affect were dysthymic.  He admitted no frank delusions, hallucination, or paranoid ideation.  No focal deficits were elicited.  The Veteran was felt to be capable of managing his money.  The examiner diagnosed a generalized anxiety disorder which, in the examiner's opinion, originated with stresses he came under while in service.  The examiner opined that it appeared likely that the Veteran would continue to have significant psychological, occupational, and social functioning difficulty. 

The Veteran was afforded another VA examination in March 1993, in conjunction with his claim for PTSD.  The Veteran noted that he had left a pre-service job partly because of aching in his legs that he attributed to residuals from having had rheumatic fever.  On returning to his job after service, he reported that he could not concentrate and that he started having problems with his boss.  At his last job, which he left in 1974, he stated that he missed a lot of time because he was not sleeping well and did not feel mentally up to doing the job.  Testing revealed that the Veteran clearly felt distressed and felt that he had difficulty coping with his distress.  He tested well on all of the neuropsychological tests administered.  The examiner concluded that, while the Veteran may have difficulties concentrating in some situations, on structured tests he performed in the average to high average, or even superior, range.  It was felt that the Veteran's symptoms appeared to affect his ability to work and his relationships with others.  He was deemed to be competent for VA purposes. 

A July 1994 admission note on the occasion of his admission for respite in the community maintenance program noted that the Veteran gave a history of having worked as a tool and die maker from 1965 until 1974, when he became unable to work due to his spastic colon. 

Of record are copious treatment notes, often reporting the stays in the psychiatric maintenance program and other similarly named programs.  In the period 1993 through 1999, the veteran's Global Assessment of Functioning (GAF) scores ranged from 45 to 60.  An annual psychological evaluation given in June 1996 reported that the Veteran was then involved with six veterans' organizations, including serving as an officer in several of them, though he said he might resign soon due to some disagreements.  He also reported being active in the local volunteer fire department.  Treatment notes in 2001 and 2002 noted GAF scores of 50 and 52.  

Received in November 2000 were records from Social Security Administration.  Among those records was a disability determination and transmittal form, dated in November 1987, which found that the Veteran became disabled in August 1974 due to chronic somatization disorder and residual schizophrenia.  Also received in support of that determination were private treatment reports, dated from July 1983 to April 1984, reflecting ongoing clinical evaluation and treatment for a psychiatric disorder, diagnosed as somatization disorder and residual schizophrenia.  Among these records is a medical statement from Dr. Mark Webb, dated in December 1983, indicating that the Veteran has been unemployed for many years due to his psychiatric disorder.  Dr. Wells reported that the Veteran has had a job which resulted in considerable homicidal thoughts about his boss.  He noted that the only situation in which the Veteran may be able to function adequately at work would be one which involves the greatest autonomy in his function and practically no peer contact.  In light of the present job situation in this area of the state, he saw it highly unlikely that the Veteran was employable at this time.  

The Veteran was afforded another VA examination in November 2001 in connection with this appeal.  The examiner noted the Veteran's history, as noted above.  The examiner noted that the Veteran's symptoms seemed to be a continuation of the symptoms that he experienced while in service, but noted that there may be a suggestion that he had some problems before service because he admitted to frequent or terrifying nightmares before going into service.  The examiner also noted that the Veteran was presently maintained on no psychotropic medications of any kind by his own choice.  

The Veteran was alert and oriented in all spheres.  Grooming, hygiene, and dress were adequate and appropriate.  Mood was somewhat anxious, but generally pleasant and cooperative, although affect appeared to be somewhat labile at times.  The Veteran became tearful on several occasions with little provocation and rather inappropriately, the examiner thought, given the context of conversation.  The Veteran reported his mood as depressed and sad most of the time.  Speech was generally relevant and coherent, but slightly tangential and over-productive at times. Sleep was reported as "average," with reports of three to four hours per night with nightmares every night to one degree or another.  The Veteran admitted suicidal ideation, but no plan.  He denied any history of hallucinations of any kind, or fears of plots by others or intent by others to harm him.  The Veteran reported little socialization, but reported belonging to several veterans' organizations.  

The examiner's diagnosis was made utilizing The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical disorders and other conditions that may be a focus of clinical attention) diagnosis was depression, major, recurrent.  Axis II (personality disorders and mental retardation) diagnosis was mixed personality disorder.  The Axis III (general medical conditions) diagnoses are not relevant here.  In Axis IV (psychosocial and environmental problems) the examiner labeled the Veteran's problems as serious symptoms or serious impairments of social and occupational functioning due to symptoms of depression only.  The Axis V (global assessment of functioning (GAF) score) report was 50.  

The examiner noted that, although the Veteran has on several occasions been given diagnoses of schizophrenia or psychotic disorders, he found no evidence in this examination to support such diagnoses.  It appeared to the examiner that the Veteran's claims concerning PTSD and traumatic military stressors represent some sort of delusional disorder or delusional report, and the Veteran's current reported symptoms and claims of PTSD appeared to be factitious at best.  The examiner noted, however, that the Veteran appeared to suffer from significant psychiatric affective disorder manifested in poor motivation, anhedonia, apathy, and reduced energy levels.  The Veteran was also said to suffer from significant anxiety disorders, anxiety symptomatology, and his functioning appeared to be impaired across vocational, community, and social areas.  The examiner noted that the Veteran continued to refuse to take medications, which the examiner felt probably would improve his overall level of functioning and capability.  The examiner concluded that, while the Veteran does show Axis II symptomatology and some possible involvement of substance abuse, his major impairments appear to stem directly from the Axis I depressive disorder, which appears to have been consistently present since his military service.  The examiner noted that the Veteran appeared to be capable of managing his funds in his own best interests, but did not appear to be employable at this time, given his extensive psychiatric and psychological treatment involvement over the past 20 years.  

Received in June 2002 was a copy of an SSA decision, dated in January 1984, which determined that the Veteran did not suffer from a severe impairment which significantly limited his mental or physical capacity to perform basic work-related functions.  Therefore, it was determined that he was not under a disability and was not eligible for supplemental security income.  

A VA mental disorders examination was provided in July 2005 in conjunction with the Veteran's TDIU claim.  The Veteran averred that, when employed, his contacts with his immediate superior were fine, and that his work was "vastly superior" to others.  He denied any problems doing his work except for when he felt stressed and would miss days of work or go home early for headaches and spastic bowel and colon.  He reported that he had not worked since 1974 mostly because of his concerns about not being able to get along with supervisors, which, the examiner noted, is not a symptom of his dysthymic disorder.  The examiner also noted that spastic colon was not a symptom of dysthymic disorder, and further noted that, by his own report, the Veteran's spastic colon is exacerbated by caffeine intake, which is under the Veteran's control.  

The Veteran initially indicated to his examiner that he had no friends.  However, the examiner noted that later in the interview the Veteran said he goes out with friends several times a week to drink alcohol.  He said he avoided social contact, but can go to the grocery store, and deal with people when he has to, such as when he appropriately dealt with a bank manager to clear up an error in his checking account balance.  The examiner noted that the veteran has a history of alcohol dependence.  The Veteran reported that, in the years after the 2001 examination, he drank weekly, and that from November 2004 until April 2005, he drank three to five times a week.  The Veteran noted that, at home, he would drink one eight ounce glass of whisky or brandy and, when he was out with friends, he would drink from three to seven mixed drinks.  He stated, however, that he had had nothing to drink for the past two months.  The examiner noted that the Veteran's drinking has a direct impact on his symptoms because alcohol is a central nervous system depressant that would exacerbate symptoms of a depressive disorder such as the Veteran's dysthymic disorder.  

The Veteran was administered the Beck Depression Inventory-II, on which he scored a 47, which the examiner termed invalid and indicative of gross over-reporting of symptoms, and inconsistent with the Veteran's clinical presentation and functional status.  He was also administered the Symptom Checklist 90-Revised, on which the Veteran reported distress on 45 out of the 90 symptoms, 42 of which were in the severe categories. The examiner noted that this, too, indicated a higher level of psychiatric disturbance than was observed during clinical interview.  

On examination, the examiner noted that the Veteran arrived on time, dressed in slacks and combat boots and a partially buttoned long-sleeved shirt.  Grooming overall was described as fair, and hygiene was termed inconsistent, given that his nails were neatly manicured and he was clean shaven in contrast to his long disheveled hair.  The Veteran was pleasant and cooperative; speech was fluent and productive with normal rate, rhythm, and tone.  Thought process was clear, coherent, and goal-directed without any illogical or irrelevant speech.  There were no impairments present to thought process or communication. Mood was reported as depressed, but affect was full and responsive.  The Veteran related that he thought about death, but that he would not kill himself; he also denied homicidal ideation as long as he can stay away from unreasonable bosses.  The examiner noted that there was no history of delusions or hallucinations reported or elicited.  The Veteran reported difficulty falling and staying asleep, feeling tired in the morning, and having poor energy level and no motivation.  He reported that he could work on a project at home up to six hours at a time during the day.  He also reported low self-esteem and felt like he was wasted and had not gotten a fair break.  He reported poor concentration, but did not describe any impairment in functioning due to this.  He reported feelings of hopelessness and that things will only get worse for him.  Judgment and insight were determined to be intact, however.  

The DSM-IV Axis I diagnosis was alcohol dependence (unrelated to service), and dysthymic disorder (service connected).  Axis II diagnosis was personality disorder, NOS (unrelated to service).  Axis III diagnoses are not relevant here.  In Axis IV, the examiner identified the Veteran's problems with limited finances and unemployment.  The Axis V GAF score was 70 due to the Veteran's service-connected dysthymic disorder and 60 due to all conditions combined.  The examiner noted that the Veteran seemed to be functioning better than at previous times.  He noted that dysthymic disorder by definition is less severe that a major depressive disorder, and therefore is not likely to cause the kind of major impairment the Veteran was claiming.  The examiner also noted that the Veteran has neither sought nor accepted psychotropic medications or intensive psychotherapy for his reported distress, indicating further that it is not as distressing to him as he was presenting it to be.  The examiner noted that the veteran's current providers also diagnosed very different disorders, ranging from very mild to severe psychiatric disorders, suggesting to this examiner that there may be some inconsistency in the Veteran's reporting of his symptoms to his different treatment providers.  The examiner opined that this called the Veteran's reliability of his stated distress into serious question.  This, coupled with the Veteran's over-reporting of symptoms on psychological testing, refusal to consider psychotropic medications for a claimed severely disabling condition, and claims of unemployability despite "vastly superior" work functioning, all pointed to a severe personality disturbance and likely malingering of psychiatric symptoms for secondary gain.  

The examiner continued, noting that the Veteran's history was consistent with alcohol dependence, which can cause many of the symptoms of central nervous system depression (i.e., sleep impairment, decreased energy and motivation) that are consistent with dysthymic disorder.  The examiner also noted that the interpersonal difficulties that the Veteran described as having had on the job are not logically related to his diagnosis of dysthymic disorder, but instead are indicative of a personality disorder.  The examiner additionally noted the Veteran's claim of occupational impairment due to spastic colon appeared to be somewhat in the Veteran's control, given his report that his intake of caffeine produces these symptoms.  The examiner opined, therefore, that the Veteran's dysthymic symptoms would likely improve considerably if he became sober and engaged in active treatment for his dysthymic disorder.  The examiner concluded that the Veteran's service-connected dysthymic disorder did not render him unemployable.  

At his personal hearing in March 2006, the Veteran indicated that he did not feel up to doing projects around the house; he stated that he felt bad if he could not complete a project.  The Veteran reported that he had not worked since 1974, and he has been receiving social security benefits since 1986.  The Veteran also reported that his last job ended as a result of personality disagreements with his employer.  His wife testified that he had problems with irritability; she noted that his condition had increased in severity over the past 5 years.  

The Veteran was afforded another VA examination in June 2007.  At that time, the examiner noted that the Veteran was not involved in any active psychiatric treatment of any substantial nature, and was not using any psychotropic medications.  The Veteran explained that his refusal to take psychotropics was because of a fear he says originated in service when he was allegedly over-medicated in a psychiatric facility while on active duty in 1963.  The Veteran claimed that he was so depressed that he could hardly get out of bed, that he has nightmares of what occurred to him while he was in the hospital on active duty, and that he has little or no energy or interest in much of anything around him.  

The examiner observed that the Veteran's diagnoses have ranged from paranoid schizophrenia to dysthymic disorder, to generalized anxiety disorder, and to various types of personality disorders.  The examiner also noted that the Veteran had repeatedly been diagnosed as having a problem with alcohol by multiple examiners, but that the Veteran and his wife adamantly denied this.  The examiner's comments suggested that this was inconsistent with the Veteran's continued participation in the Dual Diagnosis Program.  The Veteran averred to the examiner that he has been repeatedly misdiagnosed, that his records have been purposely lost, and that he has been refused adequate compensation by VA for unjustified and punitive reasons.  

This examiner reviewed the 2001 and 2005 examination reports described above, and noted their agreement that the Veteran's responses to psychological testing indicated exaggerated test results and an overstatement of his symptoms for secondary gain purposes.  This examiner also noted that, while the 2001 examiner felt that the Veteran was unemployable, that was because of all of his psychiatric conditions, not just his service-connected dysthymia.  The Veteran denied to the examiner that he goes out with his friends or that he socializes with anybody; the examiner noted that this was in contrast to reports on previous examinations.  It was noted that the Veteran had been married to his second wife since 1964, and has two children; he maintains contact with them all.  

On examination, the Veteran was found to be alert and oriented in all three spheres, in good contact with routine aspects of reality; he showed no signs or symptoms of psychosis.  Speech was in normal tones, rhythms, and rates.  Conversation was coherent, though he tended to be rather rambling, tangential, and overly detailed in discussing some of the questions asked in his effort to point out the manner in which he felt he has been abused.  Mood appeared to be euthymic; affect was responsive and well-modulated.  He had a good sense of humor, and was pleasant, cordial, and personable.  Despite this, the examiner noted, the Veteran reported that he was so depressed that he was unable to function much of the time and unable to work.  The Veteran's memory and intellect appeared to be intact and of average capacity.  There was no evidence of ongoing impairment in insight or judgment with regard to everyday routine affairs.  The examiner noted, however, that the Veteran's overall interpretation and impression of himself, his relationship to the world, and his own behavior, was clearly impaired as a result of severe personality disturbance, and possibly some psychotic-like features.  

The DSM-IV Axis I diagnosis was dysthymic disorder, moderately severe to severe; somatization disorder (with regard to a variety of somatic conditions and disorders that are not service connected); and rule/out alcohol abuse or dependence that, in any case is not service connected.  The Axis II diagnosis was mixed personality disorder, severe, with borderline, dependent, and schizotypal aspects noted.  Axis III diagnoses are not relevant here.  In Axis IV, the examiner identified the Veteran's major stressors as his multiple psychiatric disorders.  The Axis V GAF score was "approximately" 60.  The examiner noted that the assigned GAF score of 60 was in specific reference to the Veteran's dysthymic disorder.  

The examiner noted that the Veteran claimed that his dysthymic disorder is more severe that it appears from review of his overall clinical portrait and the current state of affairs with regard to his psychiatric treatment.  The examiner concluded that the Veteran is probably unemployable when taking into account all of his psychiatric disorders as a whole, including his personality disorder.  However, the examiner opined that the Veteran "certainly" is not unemployable strictly because of his service-connected dysthymic disorder.  The examiner also agreed with the assessment of the 2001 and 2005 examiners that the Veteran has a secondary motivation to the presentation of his symptoms, but opined that this is not strictly with regard to a desire to increased compensation, but also related to his need for acknowledgment of excuses for his behavior and for attention.  The examiner also concluded that the Veteran is competent to handle his own funds and to make medical decisions in his own best interests, and is not involved in adequate psychiatric treatment at the present time.  

Of record is the report of a clinical evaluation conducted by James P. Curran, Ph.D., in July and August 2009.  After review of the Veteran's claims folders, Dr. Curran noted that the Veteran has had in excess of 50 psychiatric hospitalizations or maintenance admissions.  He has been treated by countless mental health professionals, and he has had numerous psychiatric diagnoses including schizophrenia, severe depression, anxiety/stress related condition, dysthymic disorder, major depression, and factitious disorder.  Dr. Curran stated, after sifting through the Veteran's claims file and interviewing him as well as others, the pertinent diagnoses are:  major depressive disorder, recurrent, severe with mood incongruent psychotic features, and generalized anxiety disorder.  He noted that those two diagnoses captured the diagnoses given to the Veteran during his initial hospitalizations while in the military and continued to persist throughout his life.  Following an examination of the Veteran, review of his records, and interviews of his family, Dr. Curran found that the pertinent diagnoses were major depressive disorder, recurrent, severe, with mood incongruent psychotic features, namely delusions mostly of a paranoid, persecutory and sometimes grandiose nature, and generalized anxiety disorder.  He assigned a GAF score of 35.  Dr. Curran stated that the Veteran demonstrates major impairments with respect to social relations and occupational functioning; at times, he is delusional and his judgment is impaired.  Dr. Curran opined that, with a degree of psychological certitude that, the Veteran's psychiatric service-connected disabilities rendered him unable to obtain or retain meaningful and gainful employment from 1985 to the present.  

Received in September 2010 were VA progress notes dated from August 2007 through August 2010.  These records show that the Veteran received ongoing clinical evaluation and therapy to address the symptoms of his psychiatric disorder. These records show that the Veteran has ongoing problems with depression, irritability, difficulty sleeping due to nightmares, and anxiety.  

The Veteran was afforded another VA examination in October 2010.  At that time, he denied any periods of remission of symptoms since the military and believes that his symptoms have increased in severity.  The Veteran described his daily mood as angry, unhappy, depressed and totally disillusioned; he stated that he is always frustrated.  The Veteran reported sleeping problems due to recurring nightmares. He also reported depressed mood, increased irritability, and feelings of hopelessness and helplessness, as well as decreased attention and concentration.  The Veteran indicated that he also experiences chronic suicidal ideation, but denied any plan or intent and denied any history of suicide attempts.  The Veteran's wife also reported that he had gone "downhill;" she noted that he experiences apathy and does not engage in many activities.  She also noted that he has become moody with increased irritability and short-tempered.  

On mental status examination, the Veteran was described as alert, oriented and generally cooperative with the interview although he tended to focus on his perceptions of the unfairness of the compensation process.  At times, he became slightly argumentative with the clinician and tended to make derogatory comments.  The Veteran was casually and appropriately dressed, and his hygiene and grooming were good.  His speech was fluent, coherent, and normal in rate and volume.  His mood was generally irritable, and his affect was normal in range and appropriate to content.  The Veteran described depressive symptoms, as previously noted, with chronic suicidal ideations, but denied any history of suicide attempts.  No manic episodes were reported.  The Veteran also denied any generalized anxiety or nervousness and denied any rumination about stressors other than his focus on his service connection process and how the military has impacted his life over the years.  The Veteran denied any recurrent panic attacks.  The Veteran also denied any history of obsessions or compulsive behaviors, and no inappropriate, reckless, or impulsive behaviors were noted or reported.  There was no impairment in thought or communication noted.  The Veteran's ideation was relevant and goal directed, with no psychotic symptoms noted.  However, the Veteran's statements frequently reflected grandiosity as well as suspiciousness, and particularly suspiciousness of other people's motives in thwarting his service connection process.  He denied any history of hallucinations.  Although the Veteran reported experiencing some occasional forgetfulness in his daily functioning, his gross cognitive functioning appeared adequate and his insight and judgment appeared poor.  

The pertinent diagnosis was dysthymic disorder, chronic; he was assigned a total GAF score of 55; however, the examiner noted that the GAF score due solely to dysthymic disorder was 65.  The examiner noted that the Veteran has been consistently diagnosed with a personality disorder by various psychiatrists over the years with clinicians commenting that most of the Veteran's social and occupational impairment is directly related to his personality disorder.  The examiner further noted that much of the Veteran's irritability, frustration, anhedonia, apathy, and ruminations can be directly attributable to the Veteran's personality disorder.  It was the examiner's opinion that the Veteran's symptoms directly attributable to his dysthymic disorder are mild to moderate in severity and are not to the extent that they would significantly impact his ability to obtain or maintain gainful employment.  The examiner noted that the Veteran continues to refuse to take any psychotropic medications for his depressive symptoms; if he were to be compliant with psychiatric treatment recommendations and agree to take psychotropic medication, it is more likely than not that his symptoms of depression would improve.  The examiner stated that, after review of the Veteran's claims file, it is at least as likely as not that the Veteran met the criteria for an evaluation in excess of 50 percent in November 2001; he explained that it was then that the Veteran was assigned a GAF score of 50 on the VA compensation examination.  The examiner stated; however, that the Veteran has never met clinical criteria for an evaluation in excess of 70 percent directly related to symptoms of dysthymic disorder; furthermore, it was his opinion that the veteran does not currently meet the clinical criteria for an evaluation in excess of 70 percent directly related to symptoms of dysthymic disorder.  The examiner further noted that the Veteran has never met the criteria of unemployability as a direct result of symptoms attributable to dysthymic disorder.  

In October 2010, Dr. James P. Curran submitted an addendum to the clinical evaluation of July and August 2009.  Dr. Curran noted that more weight should be placed on the treating doctors' diagnoses and GAF scores rather than the opinion of the physicians doing the compensation and pension examinations.  It was felt that the treating doctors have more likely spent more time with the Veteran and had a chance to talk to others who treated the Veteran for approximately 15 years.  In interviews with the Veteran's treating physicians, they indicated that the Veteran's GAF scores are in the 40's range, which is indicative of serious symptoms with serious impairment in social and occupational functioning.  

Received in January 2014 was the result of a vocational assessment conducted by Edmond J. Calandra, a vocational consultant on December 26, 2013.  Mr. Calandra indicated that he reviewed the Veteran's claims file disc and held a telephone conversation with him in completing this analysis.  Mr. Calandra noted that the Veteran's dysthymia has presented long-standing difficulty associating with others, especially strangers, being easily irritated, lacking focus and concentration, sleep deprivation due to nightmares, and being fatigued during the day as a result.  Mr. Calandra noted that those symptoms were affecting the Veteran's ability to carry out his job duties in the last two years of his employment leading up to August 1974.  He also noted that the Veteran's condition has not improved since leaving work in 1974 and would have continued to negatively affect his ability to function in a competitive employment setting thereafter.  Mr. Calandra observed that the reports which cover the period from 1983 to 2010 are all clear documentation of the Veteran's difficulty working for the period from 1974 on.  Mr. Calandra stated that it was his opinion, within a reasonable degree of vocational certainty that the Veteran's dysthymia has resulted in his inability to secure or follow a substantially gainful occupation as would be expected in the competitive labor market since at least 1974.  He noted that, in rendering this opinion, it is impossible from a vocational perspective to separate the effects of the various psychiatric diagnoses as the symptoms and the way they impact one's ability to obtain and retain substantially gainful employment overlap with one another.  

In January 2014, the Veteran's claims folders were referred to a Certified Rehabilitation Counselor, Christopher K. Wood, PhD, to review and address the question of the Veteran's ability to secure or follow a substantially gainful employment given his psychiatric disorder.  Mr. Wood indicated that he agreed with Mr. Calandra's summary that the Veteran's condition is longstanding dating back to 1963 when he left service.  He also agreed that there were from the beginning affective symptoms and those symptoms compromised the Veteran's sleep as well as his focus and concentration when awake, and that he was also irritable and not able to get along with others.  Mr. Wood further noted that, while he worked, the Veteran continued to be symptomatic and his symptoms got worse leading up to his leaving work in 1974.  Mr. Wood stated that he also agreed that the dysthymia and related difficulty with sleep and mental focus is critical to understanding the claim; he explained that, as noted in the American Psychiatric Association Criteria for Dysthymic Disorder, while depressed, he would suggest that the other symptoms present include:  social withdrawal, chronic fatigue or tiredness, decreased activity, effectiveness or productivity, and difficulty in thinking reflected by poor concentration.  He noted that these are the functional impairments that have prevented the Veteran from securing and maintaining substantially gainful employment both presently and dating back to 1974.  Mr. Wood noted that this opinion was based on a review of the record, his education, training and experience, and is stated within a reasonable degree of vocational certainty.  

III.  Analysis

Total disability compensation ratings may be assigned under the provisions of § 3.340.  However, if the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned where the schedular rating for the service-connected disability or disabilities is less than 100 percent when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In cases where veterans fail to meet the percentage standards set forth in paragraph (a) of this section, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this regard, the regulations provide that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

Prior to November 7, 1996, and therefore during the pendency of this appeal, the regulations also allowed for a total rating where the only service-connected disability was a mental disorder that was assigned a 70 percent rating and such mental disorder precluded the veteran from securing of following a substantially gainful occupation.  In such cases, the mental disorder was to be assigned a 100 percent schedular evaluation under the appropriate diagnostic code, not a TDIU rating.  38 C.F.R. § 4.16(c) (1996).  This provision was eliminated from the regulation effective November 7, 1996.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  

Current regulations also provide that a veteran may be considered as unemployable upon termination of employment which was provided on account of disability, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18(b).  

Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis or a total disability rating.  Age, as such, is a factor only in evaluation of disability not resulting from service, i.e., for the purposes of pension.  38 C.F.R. § 4.19.  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A.  TDIU prior to November 2, 2001

In this case, the Veteran has one service-connected disability, which has been rated as 50 percent disabling, prior to November 2, 2001.  (The Board's determination that a 50 percent rating was correct was affirmed by the Court in April 2013.)  This disability rating is less than the 60 percent rating required by regulation to qualify for TDIU under 38 C.F.R. § 4.16(a).  Thus, the Board finds that the veteran fails to meet the initial criteria for consideration of a total rating based on individual unemployability due to a service-connected disability.  The Board has nevertheless considered the veteran's contention, as set forth during various hearings and VA examinations, that he is unable to work due to his dysthymia.  

As noted above, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  An adjudicator should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The RO has not referred this case for extra-schedular consideration.  

The essential issue is whether the Veteran's service-connected disability made him unemployable and thereby eligible for consideration for an extra-schedular award of TDIU under 38 C.F.R. § 4.16(b).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As noted, unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  A review of the medical evidence detailed above reveals that, the Veteran did have deficits in employment history, education, and vocational training.  These deficits were not due entirely to his service-connected dysthymia, but also several non-service-connected psychiatric and physical disabilities.  As noted above, in August 1978, Dr. R.S. noted that the Veteran reported that he was unable to work for the preceding two years, mainly because of being tired, and was reported to have quit two jobs, mostly because of what he claimed to be supervisory harassment.  

The May 1983 report from the Human Services Center of New Castle, Pennsylvania, characterized the Veteran as being depressed, "amotivational," and unwilling to be involved in efforts to exert any change in his life.  The reporter noted that the Veteran acknowledged a recent attempt at seeking employment, but that the Veteran acknowledged that he was not interested in obtaining the position sought, allegedly because he felt incapable of performing the task.  

The July 1983 report from Dr. P.M. noted that the Veteran stated that he quit working in 1974 because he experienced physical symptoms, all of which reduced his work tolerance and resulted in total exhaustion after only 15 minutes.  Dr. P.M. concluded that it was likely that the veteran suffers from a moderately severe personality disorder that prohibited him from being gainfully employed.  

In July 1983, the veteran reported to Dr. F.G. that his inability to work was caused by chronic exhaustion, by his hands and feet cramping, pain in hands and feet in cold temperatures, and headaches, abdominal pain, weakness "and a hundred other things I don't have time to mention."  

The December 1983 letter from Dr. M.W. ascribed the Veteran's unemployment to his mental disorder but also noted that the veteran had shown little motivation to take part in programs designed to improve his vocational skills.  Moreover, Dr. M.W.'s assessment that, in light of the then-current job situation in that part of the state, it was unlikely that the Veteran was employable at that time was irrelevant in the present context because pertinent regulations do not account for economic climates, but instead focus on the Veteran's ability as affected by service-connected disability.  

The September 1985 letter from the Human Services Center of New Castle noted that the Veteran steadfastly refused to take medications felt important to his treatment, and refused to participate in the center's transitional employment program, saying that he felt the program would be of no benefit to him.  The October 1985 psychological assessment noted that the Veteran did not view himself as able to work, attributing this to his chronic fatigue and insomnia, and expressing a feeling that employers would not tolerate frequent breaks and absences.  

The October 1991 assessment by the Pittsburgh VAMC noted that the Veteran left his last job in 1974 after experiencing persecutory ideation.  The psychologist diagnosed delusional disorder, and noted that the Veteran did not desire vocational assistance.  The VA examination in March 1993 noted that the Veteran had left his last job, in 1974, because he missed a lot of time because he was not sleeping well and did not feel mentally up to doing the job, and because his ability to work was compromised by spastic bowel and colon, which was not related to dysthymia.  The July 1994 admission note also noted that the Veteran gave a history of having to leave his job as a tool and die maker in 1974 due to his spastic colon.  

The Board finds, in light of the medical examinations and hospitalizations reports, that the Veteran's dysthymia alone did not make him unemployable prior to November 2, 2001.  Therefore, referral for consideration by the Director under 38 C.F.R. § 4.16(b) is not warranted.  

The Board notes that to the extent that the Veteran's claim for TDIU could have been considered under 38 C.F.R. § 4.16(c), this regulation is not for application as the Veteran's dysthymia was not rated as 70 percent disabling prior to November 2, 2001.  The regulation provided that in cases in which the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16 (c) (1995).  Again, since the Veteran's dysthymia was rated at 50 percent prior to November 2, 2001, consideration of the provisions of 38 C.F.R. § 4.16 (c) is not warranted.  

B.  TDIU from November 2, 2001

The Veteran's dysthymia has been assigned a 70 percent disability rating, effective November 2, 2001.  As such, the Veteran meets the criteria for a schedular TDIU as of November 2, 2001, as his lone service-connected disability has been rated as 70 percent disabling from this date.  

The Board finds that the evidence supports a finding of entitlement to TDIU in this case because the evidence is in relative equipoise on the question of unemployability due to dysthymia.  Here, the central inquiry is whether the Veteran's dysthymia is of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this case, there is conflicting evidence as to whether the Veteran's service-connected dysthymia precludes gainful employment consistent with the Veteran's education and occupational experience.  It is the Board's responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Board finds that the evidence is in equipoise as to whether the Veteran's service-connected dysthymia renders the Veteran unable to secure and follow a substantially gainful occupation.  The Board finds that the August 2009 medical opinion from Dr. Curran is persuasive.  The examiner reviewed the claims file, examined the Veteran, and opined that, with a degree of psychological certitude that, the Veteran's psychiatric service-connected disabilities rendered him unable to obtain or retain meaningful and gainful employment from 1985 to the present.  This is also supported by the other evidence of record including a report from a Certified Rehabilitation Counselor, dated in January 2014, stating that functional impairments caused by the Veteran's dysthymia have prevented him from securing and maintaining substantially gainful employment.  By resolving the benefit of the doubt in the Veteran's favor, the Board finds that his service-connected disability precludes him from securing and following a substantially gainful occupation.  Entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In arriving at this conclusion, the Board has also considered the medical opinion from a VA examiner, in October 2010, who stated that the Veteran's symptoms directly attributable to his dysthymic disorder are mild to moderate in severity and are not to the extent that they would significantly impact his ability to obtain or maintain gainful employment.  The examiner further noted that the Veteran has never met the criteria of unemployability as a direct result of symptoms attributable to dysthymic disorder.  However, it is noteworthy that, while the VA examiner described the Veteran's dysthymia as mild to moderate, he has been assigned a 70 percent disability rating.  In addition, the record documents the assignment of GAF scores corresponding to serious symptoms, such as inability to keep a job  Moreover, examiners who have attempted to distinguish symptoms due to dysthymia from symptoms due to other psychiatric impairment have seemed to conclude that the Veteran is in fact unemployable when all psychiatric symptoms are considered.  Accordingly, the Board finds that the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met, and TDIU is warranted under 38 C.F.R. § 4.16(a) from November 2, 2001.  

ORDER

Entitlement to a TDIU prior to November 2, 2001, is denied.  

TDIU from November 2, 2001, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


